MR. JUSTICE HOLLOWAY
delivered tbe opinion of tbe court.
The Crow Creek Irrigation District, in Broadwater county, was established in February, 1919. In July, 1920, a petition in due form, bearing the necessary number of signatures, was presented to the district court, praying that the boundaries of the district be extended to include certain lands which were particularly described. On the same day an order was made designating a time and place for hearing, and notice was given as required by statute. At the hearing, C. E. Adams, L. D. Blodgett, E. F. Cobb and the Adams Realty Company, owners, respectively, of tracts of land described in the petition, objected in writing to the inclusion of their lands or any of them. Upon the conclusion of the hearing the objections were overruled and an order was entered granting the prayer of the petitioner and extending the boundaries of the district. From that order the objectors appealed.
Our district irrigation statute became effective March 18, 1909 (Chap. 146, Laws 1909). With some slight amendments and additions it has been carried forward and is now comprised in sections 7166-7264, Revised Codes of 1921. The statute deals generally with the organization of irrigation districts, the powers and duties of the governing boards, the extension of the boundaries of existing districts, the construction of necessary irrigation works, the acquisition of rights of way and other properties, the issuance of bonds, the levy and collection of special assessments, the dissolution of districts, and some miscellaneous matters of procedure. In its general legislative plan, our statute is modeled after the Wright law of California (O’Neill v. Yellowstone Irr. Dist., 44 Mont. 492, 121 Pac. 283), the constitutionality of which has been established by numerous decisions of the California court and by the decision of the supreme court of the United States *298in Fallbrook Irr. Dist. v. Bradley, 164 U. S. 112, 41 L. Ed. 369, 17 Sup. Ct. Rep. 56 [see, also, Rose’s U. S. Notes]. By our statute the legislature has not designated any particular district as subject to the provisions of the Act and has not assumed to determine the character or quality of any specific lands which may be included in a given district. It goes no further than to prescribe the conditions which must exist in order to permit the inclusion of any lands. It declares that all included lands must be susceptible of irrigation from the same general source and by the same general system of works (sec. 7166), but the existence of these facts alone is not sufficient to authorize the inclusion of particular lands against the will of the owner. Section 7169 declares: “Nor shall any lands which will not, in the judgment of the court, be benefited by irrigation by means of said system of works, nor shall lands already under irrigation, nor lands having water rights appurtenant thereto, nor lands that can be irrigated from sources more feasible than the district system, be included within such proposed district, unless the owner of such lands shall consent in writing to the inclusion of such lands in the proposed district.” In other words, the fundamental principle which underlies the statute is that only such lands as will be specially benefited may be included against the will of the owner or owners.
In this proceeding the validity of the Act in its entirety is [1,2] not assailed, but it is contended that the enforcement of the provisions for the extension of the boundaries of an existing district operates to deprive the nonconsenting land owner of his property without due process of law, and this objection has its foundation in the assumption that the statute does not provide for any hearing upon, or determination of, the question: Will the lands included in the extended area reap any benefit from the improvement? It will be conceded at once that the inclusion of a particular tract of land and subjecting it to its pro rata part of the burden of the expense necessarily incident to the construction of the works and the *299operation of the system will deprive the noneonsenting owner of his property to the extent of the burden thus imposed; that such deprivation can be effected only by due process of law, and that due process of law contemplates that the owner must first be afforded adequate opportunity to be heard.
Counsel for appellants directs his attack to the provisions [3,4] of section 7189, and it may be true that, if that section be segregated from the other portions of the statute and considered alone, some basis might be found for the contention advanced, but the statute consists of numerous sections, all relating to the same general subject—the creation, organization, government, and extension of irrigation districts—and it is an elementary rule of statutory construction that, in ascertaining the intention of the legislature, the statute must be considered in its entirety. The reason for the rule is manifest. A statute is passed as a whole and not in parts or sections, and the division into sections is merely a matter of convenient reference. (25 R. C. L. 1009.) It is true that section 7169 appears early in the statute and relates primarily to the organization of a district, but it declares the general policy of the law. Again: “It is a general rule in the construction of statutes that when in the early and declaratory sections the scope and extent of the power and privileges granted are once stated, the character of the grant as thus disclosed controls and interprets all subsequent sections, and it is unnecessary in each subsequent section to restate or use words and expressions which will fully disclose the extent of those powers and privileges; but these subsequent sections will be understood (unless there be words of restriction and limitation therein) as coextensive with and applicable to the scope, and the full scope and extent, of the powers theretofore granted.” (Talbott v. Silver Bow County, 139 U. S. 438, 35 L. Ed. 210, 11 Sup. Ct. Rep. 594.)
Section 7189, which has to do directly with the extension [5] of the boundaries of an existing district, provides that a petition for such extension must be filed with the district *300court, a time designated for hearing, due notice given, and a public hearing had. The statute then proceeds: “At such public hearing, the district court shall hear those who may-desire changes made in the proposed extension, and all those whose lands are included or sought to be included in the district, and all other persons whose rights may be affected by the proposed extension. * * * The court shall make an order either granting or denying said petition. * * * The order * * * shall be final and conclusive * * * unless appealed from to the supreme court within ten days from the entry of the order.” There áre not any words of restriction or limitation employed. Provision is made for the hearing in the most general terms, and any .objections which would be valid as against the inclusion of particular lands in the district upon its creation are equally valid as against their inclusion upon an extension of the boundaries of the district. This is the reasonable interpretation of the language and avoids the conclusion that the legislative assembly provided for a hearing but did not intend that any relief might be obtained thereby. (Embree v. Kansas City Road Dist., 240 U. S. 242, 60 L. Ed. 624, 36 Sup. Ct. Rep. 317 [see, also, Rose’s U. S. Notes].) The statute provides its own rule of interpretation. Section 7262 declares: “The object of this Act being to secure the irrigation of lands of the state, and thereby to promote the prosperity and welfare of the people, its provisions shall be liberally construed so as to effect the objects and purposes herein set forth.” With the construction thus given to the statute, it is apparent that ample opportunity is afforded the nonconsenting land owner to be heard before his lands are included in the district and for a review of the proceedings on appeal. It follows that the statute is not open to the objection now urged against it. (Hagar v. Reclamation Dist., 111 U. S. 701, 28 L. Ed. 569, 4 Sup. Ct. Rep. 663; King v. Portland, 184 U. S. 61, 46 L. Ed. 431, 22 Sup. Ct. Rep. 290 [see, also, Rose’s U. S. Notes]; *301Billings Sugar Co. v. Fish, 40 Mont. 256, 135 Am. St. Rep. 642, 20 Ann. Cas. 264, 26 L. R. A. (n. s.) 973, 106 Pac. 565.)
The fact that the trial court did not make a special finding [6] to the effect that the lands of these objectors will be specially benefited by being included in the district is not of any consequence. The statute does not require such a finding either in the order creating a district or in the order extending the boundaries of an existing district, but the order creating the district in the one instance, or extending its boundaries in the other, amounts to a finding of every fact necessary to the validity of the order. (Fallbrook Irr. Dist. v. Bradley, above.)
Section 7255 declares: “The rules of pleading and practice [7] provided by the Code of Civil Procedure which are not inconsistent with the provisions of this Act, are applicable to all actions or proceedings herein provided for.”
It appears that the evidence heard by the trial court was not taken and preserved by the court stenographer as it should have been, but this irregularity did not deprive the objectors of the right to have the evidence, so far as it was obtainable, settled in a bill of exceptions. However, such bill of exceptions was not settled in the court below, and therefore the evidence is not before us for consideration. Assuming, as we must, that the trial court heard and determined the question of benefits or no benefits, it does not appear that any reversible errors were committed.
As observed heretofore, the proceedings for the extension of the boundaries of an existing district are initiated by filing a petition with the district court. Such a petition performs the [8] same office in this proceeding as does a complaint in a civil action, and a review of the order granting the petition must necessarily involve consideration of the petition itself. The transcript on appeal does not contain a copy of the petition but the original petition has been transmitted to this court for our consideration. There is no authority for this practice, and we expressly disapprove it. However, we have ex*302amined tbe record and determined tbe principal question presented.
Tbe order is affirmed.

Affirmed.

Associate Justices Cooper and Galen and Honorable Roy E. Ayers, District Judge, sitting in place of Mr. Justice Reynolds, disqualified, concur.
Mr. Chief Justice Brantly, being absent, tabes no part in tbe foregoing decision.